Citation Nr: 1733486	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a nervous condition.

7.  Entitlement to an initial compensable rating for left ear hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and an August 2015 rating decision issued by the RO in San Juan, the Commonwealth of Puerto Rico.  The Veteran's claims are currently in the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.  

In April 2014, March 2015, and June 2016, the Board remanded the issues of entitlement to service connection for a low back disability and right and left knee disabilities for further evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for high blood pressure and diabetes mellitus have been raised by the record in an August 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for tinnitus, right ear hearing loss, and a nervous condition and entitlement to an initial compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current low back disability was not present during active service, is not shown to have been manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current low back disability is not related to his active service or any incident therein.  

2.  The Veteran's current right knee disability was not present during active service, is not shown to have been manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current right knee disability is not related to his active service or any incident therein.  

3.  The Veteran's current left knee disability was not present during active service, is not shown to have been manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current left knee disability is not related to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right knee disability not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disability not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The appellant asserts that his low back and bilateral knee disabilities are due to military service.  Specifically, he contends that the conditions are related to low back and right knee muscle strains treated during active service.  See May 2014 VA 21-4138 Statement in Support of Claim.  He also contends that the symptoms have persisted since that time.  See October 2010 Notice of Disagreement.  

Service treatment records reveal that in April 1980, the Veteran sought treatment for back pain after a fall.  Following evaluation, acute muscle strain was diagnosed and the appellant was placed on a 6 day profile.  In a May 1980 follow-up visit, the Veteran was again assessed with lumbar spine strain.  A radiographic report indicated no significant abnormalities.  Notwithstanding, at the June 1980 military separation examination, clinical evaluation of the Veteran's spine was normal.  In the accompanying report of medical history, the Veteran denied recurrent back pain and a trick or locked knee.  Thereafter, in July 1980, the Veteran presented with complaints of right knee pain that had persisted for 1 week.  He was assessed with right knee strain and was placed on a 5 day profile.  However, subsequent service treatment records are negative for treatment for a right knee disability or symptoms thereof.  

In October 1980, the appellant submitted an original application for VA compensation benefits, seeking service connection for an ankle disability.  His application, however, is silent for any mention of low back or bilateral knee disabilities, as is medical evidence obtained in connection with the claim.  That evidence included a November 1980 VA medical examination.  The examination performed at that time did not show a finding of a low back disability or any knee conditions.   

Additionally, in April 2003, the Veteran filed a claim for service for a left hand disability.  The Veteran was provided a VA examination in August 2003 in support of his claim.  At that time, the examiner noted that in July 1980, the Veteran sought treatment for a right knee injury where he was treated with temporary ace wrap and given profile for 5 days.  The examiner indicated that the condition had resolved.  

Post-service medical records note treatment for back pain and left and right knee pain.  The first documentation of regarding complaints of low back pain is in 2004.  In VA rehabilitation progress and chiropractic care notes dated from October 2007 to March 2008, the Veteran reported that his back pain began 4 years prior to treatment.  In an October 2008 record, the appellant reported that his back pain started in October 2008.  In a private medical record dated in April 2008, the appellant reported ongoing low back pain for 12 years.  

The Veteran was provided VA examinations in May 2014 at which time bilateral tendinitis and degenerative arthritis of the spine and lumber spondylosis were assessed.  Following evaluation of the Veteran and review of the claims file, the examiner determined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this finding, the examiner noted that the electronic claims file shows evidence of an episode of right knee pain in 1980 that was successfully treated with local care and medications.  It was acute and transient (it was a strain in a ligament).  She noted that the actual condition of tendinitis affecting both knees has nothing to do with the acute episode of a strain.  

The examiner also determined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that there was no evidence in the electronic claims of any lumbar conditions treated while the Veteran was on active service in a consecutive fashion so as to account for any service related conditions.  The Veteran was treated only once in 1980 after a fall in which he injured the sacral area.  Thereafter, there were no further treatment or medical interventions.  

The Veteran was provided additional VA examinations in June 2015.  At that time degenerative arthritis of the lumber spine (spondylosis) and degenerative arthritis of the knees were diagnosed.  The examiner opined that the current bilateral knee degenerative joint disease is more likely related to the natural aging process and not related to military service.  She noted that there is no evidence in the clinical records of knee complaints until February 2010, 30 years after service.  

Additionally, the examiner opined that after careful review of the claims file, there is no link between the lower back pain suffered in 1980 and the current back pain with spondylosis.  He noted that in considering available medical evidence and lay statements of record, the lumbar pain suffered and treated in 1980 apparently resolved without sequela.  There is no evidence of back pain treatment until 2004, 24 years after military service.  He noted that in a rehabilitation consult in April 2007, the appellant reported chronic low back pain for about 4 years.  He denied injury and indicated that the pain was intermittent in the beginning.  The examiner mentioned that the Veteran worked as a driver and delivery man which represents a risk to develop recurrent back pain.  He quit his job in 2007 due, in part, to back pain.  Therefore, the current lumbar spondylosis is less likely related to the back pain while in military service.  

Analysis

Low Back Disability

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  

At the outset, the Board observes that the Veteran has been diagnosed with degenerative arthritis of the spine, which is a chronic disease.  As such, service connection may be warranted on the basis of continuity of symptoms or on a presumptive basis.  However, the most probative evidence of record shows that the Veteran did not develop a chronic low back disability, including arthritis, during service or that there was continuity of symptoms since service.  As set forth above, service treatment records reveal that the Veteran was treated for a low back injury from April 1980 to May 1980.  However, at the time of the June 1980 military separation examination, clinical evaluation of the Veteran's spine was normal and in the accompanying report of medical history, he denied a history of recurrent back pain.  Furthermore, the most probative evidence indicates that symptoms associated with the Veteran's current low back disability have not persisted on a continuous basis since service.  The Board observes that in the Veteran's October 2010 notice of disagreement, he indicated that his low back symptoms had persisted since active service.  However, the contemporaneous evidence demonstrates that in October 1980, the appellant submitted an original application for VA compensation benefits, seeking service connection for an ankle disability.  He did not mention a low back disability at that time and contemporaneous medical evidence associated with the record shows that there was no finding of a back condition on examination.  The Board finds that had a low back disability been present, the appellant would have also requested service connection for the condition at that time.  This is consistent with the service treatment records which show that the Veteran denied having recurrent back pain at service separation.  It is also consistent with the contemporaneous post-service clinical evidence which contains statements indicating that the Veteran's low back disability started approximately 16 to 24 years after military service.  Such statements do no indicate that the Veteran's current back condition has persisted since service.  In light of the foregoing, the Board finds that the statements made by the appellant regarding continuity of symptomatology are less probative than the contemporaneous records.  Thus, the Board finds that the most probative evidence establishes that a chronic low back disability was not present during active service and that continuity of symptomatology has not been established by the record.

Additionally, the record contains no indication, lay or clinical, that the low back disability manifested to a compensable degree within one year of separation from active service in October 1980.  As detailed above, the most probative evidence establishes that low back symptoms were not present during the first post-service year.  VA medical records first note complaints of low back pain in 2004.  As such, service connection for a low back disability on a presumptive basis is also not warranted.  

Although the most probative evidence establishes that a low back disability was not present during the appellant's period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the record preponderates against finding that the Veteran's current low back disability is causally related to his active service.

As set forth above, after examining the appellant and reviewing the record, the June 2015 VA examiner concluded that the appellant's current low back disability is less likely than not related to his active military service.  The Board finds that the examiner's opinion is persuasive and assigns it significant probative weight.  In this regard, the examiner based her opinion on a review of the claims folder and the Veteran's history, which is consistent with the evidence of record.  Moreover, she provided an explanation for her conclusion, explaining that while the Veteran indeed suffered lumber pain in 1980, it was treated and resolved.  Additionally, the examiner noted that there was no evidence of back pain until 2004 and that the Veteran had a post-service occupational history that presented a risk to develop back pain.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical opinion to contradict the examiner's findings.  In light of the foregoing, service connection on a direct basis is not warranted.

The Board acknowledges the Veteran's assertion that his low back disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the degenerative arthritis of the lumbar spine/spondylosis is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves pathological processes that are not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed low back disability is a medical question requiring medical training, expertise and experience.

In summary, the Board finds that the most probative evidence shows that a chronic low back disability was not present during active service and did not manifest to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that the current low back disability is not related to the appellant's active service.  For these reasons, the preponderance of the evidence is against the claim of service connection for a low back disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral Knee Disabilities

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for left and right knee disabilities.  

As detailed above, the Veteran's diagnosed knee disabilities include degenerative arthritis, which is a chronic disease.  As such, service connection may be warranted on the basis of continuity of symptoms or on a presumptive basis.  However, the documented evidence of record does not indicate that the Veteran developed chronic right or left knee disabilities during service or that there was continuity of symptoms since service.  In this regard, at the time of the June 1980 military separation examination, clinical evaluation of the Veteran's lower extremities was normal and in the accompanying report of medical history, the appellant denied a history of trick or locked knee.  Service treatment records reveal that the Veteran was subsequently treated for a right knee strain in July 1980, but subsequent service treatment records do not show continued treatment for or complaints of the conditions.  There was no left knee injury or symptoms noted in the service treatment records.  While the Veteran has asserted that symptoms associated with this bilateral knee conditions have persisted since service, the most probative evidence indicates refutes such assertion.  As previously noted, in October 1980, the appellant submitted an original application for VA compensation benefits, which did not include a claim for left or right knee disabilities.  Similarly, in 2003, the Veteran submitted a claim of service connection for a left hand disability.  Again, the Veteran did not mention pain or any symptoms related to his knee disabilities.  In the August 2003 VA examination report provided in conjunction with the service connection claim, the examiner noted that the Veteran was treated for a right knee injury in 1980 and indicated that the condition had resolved.  The Board finds that had left and right knee disabilities or symptoms thereof been present or had continued since service, the appellant would have also requested service connection for the conditions at the time of the October 1980 and August 2003 claims.  Further, the June 2015 VA examiner noted that the Veteran first sought treatment for knee pain in February 2010, 30 years after active service.  In light of the foregoing, the Board finds that the statements made by the appellant regarding the onset of his bilateral knee symptoms are less probative than the contemporaneous records.  Thus, the Board finds that the most probative evidence establishes that chronic left and right knee disabilities were not present during active service and that continuity of symptomatology has not been established by the record.

Additionally, the record contains no indication, lay or clinical, that the bilateral knee disabilities manifested to a compensable degree within one year of separation from active service in October 1980.  Again, the June 2015 VA examiner noted that the first records noting complaints of knee pain are dated in 2010.  As such, service connection for left and right disabilities on a presumptive basis is also not warranted.  

Although the most probative evidence establishes that left and right knee disabilities were not present during the Veteran's period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, the record preponderates against finding that the Veteran's current right and left knee disabilities are causally related to his active service.  As set forth above, after examining the appellant and reviewing the record, the May 2014 and June 2015 VA examiners concluded that the appellant's current left and right knee disabilities are less likely than not related to his active military service.  The Board finds that the examiners' opinions are persuasive and assigns them significant probative weight.  In this regard, the examiners based their opinions on a review of the claims folder and the appellant's medical history.  Moreover, they provided an explanation for their conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical opinion to contradict the examiner's findings.  

The Board has considered the Veteran's contention that his left and right knee disabilities are secondary to his low back disability.  However, service connection for a low back disability was denied herein.  As such, service connection on a secondary basis is not warranted.  

The Board also acknowledges the Veteran's assertion that his knee disabilities are related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the degenerative joint disease and tendinitis of the knees is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The conditions involve pathological processes that are not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed left and right knee conditions is a medical question requiring medical training, expertise and experience.

In summary, the Board finds that the most probative evidence shows that chronic left and right knee disabilities were not present during active service and did not manifest to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that the current left and right knee disabilities are not related to the appellant's active service.  For these reasons, the preponderance of the evidence is against the claims of service connection for left and right knee disabilities.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied.


REMAND

In the August 2015 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating, effective April 10, 2015.  Additionally, the issues of entitlement to service connection for tinnitus, right ear hearing loss, and a nervous condition were denied.  In September 2015, the Veteran filed a notice of disagreement with the assigned disability rating for his left ear hearing disability as well as the denial of service connection for right ear hearing loss, tinnitus, and a nervous condition.  The record currently available to the Board contains no indication that a Statement of the Case has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Accordingly, the case is REMANDED for the following action:

The AOJ should ensure that a Statement of the Case has been issued to the Veteran and his representative addressing the issues of entitlement to an initial compensable rating for the Veteran's a left ear hearing loss and entitlement to service connection for right ear hearing loss, tinnitus, and a nervous condition.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if she so desires.  38 C.F.R. § 20.302(b) (2016).  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


